Case 2:19-cv-10645-PSG-KS Document 53-1 Filed 05/27/20 Page 1 of 4 Page ID #:407



   1   XAVIER BECERRA
       Attorney General of California
   2   BENJAMIN M. GLICKMAN
       Supervising Deputy Attorney General
   3   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   4   State Bar No. 227108
        455 Golden Gate Avenue, Suite 11000
   5    San Francisco, CA 94102-7004
        Telephone: (415) 510-3879
   6    Fax: (415) 703-1234
        E-mail: Jose.ZelidonZepeda@doj.ca.gov
   7   Attorneys for Defendant Attorney General Xavier
       Becerra, in his official capacity
   8
                         IN THE UNITED STATES DISTRICT COURT
   9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
                                     WESTERN DIVISION
  11
  12
  13   AMERICAN SOCIETY OF                          2:19-cv-10645-PSG
       JOURNALISTS AND AUTHORS;
  14   ET AL.,                                    MEMORANDUM OF POINTS
                                                  AND AUTHORITIES
  15                                  Plaintiffs, SUPPORTING DEFENDANT’S
                                                  MOTION TO DISMISS WITH
  16               v.                             PREJUDICE AND ENTER
                                                  JUDGMENT
  17
       ATTORNEY GENERAL XAVIER                  Date:            July 27, 2020
  18   BECERRA, in his official capacity,       Time:            1:30 P.M.
                                                Courtroom:       6A, 6th Floor
  19                                 Defendant. Judge:           Hon. Philip S. Gutierrez
                                                Trial Date:      Not set
  20                                            Action Filed:    December 17, 2019
  21
                                       INTRODUCTION
  22
            In this action challenging certain aspects of Assembly Bill 5, this Court
  23
       previously denied Plaintiffs’ motion for a preliminary injunction, and, on the same
  24
       day, granted Defendant’s motion to dismiss the complaint, with leave to amend.
  25
       But Plaintiffs failed to amend the Complaint, and the deadline to do so expired over
  26
       a month ago. Accordingly, pursuant to Federal Rule of Civil Procedure 41(b),
  27
  28

                                                1
Case 2:19-cv-10645-PSG-KS Document 53-1 Filed 05/27/20 Page 2 of 4 Page ID #:408



   1   Defendant requests that the Court dismiss this action with prejudice, and enter
   2   judgment.
   3                                       ARGUMENT
   4        The Court dismissed Plaintiffs’ Complaint, and granted Plaintiffs leave to
   5   amend, which Plaintiffs failed to do. Accordingly, the Court should now dismiss
   6   the Complaint with prejudice and enter judgment.
   7   I. THE ACTION SHOULD BE DISMISSED WITH PREJUDICE BECAUSE
                      PLAINTIFFS FAILED TO AMEND.
   8
            This Court granted Defendant’s motion to dismiss on March 20, 2020, and
   9
       granted Plaintiffs leave to amend. (ECF No. 45 at 3.) The Court directed that any
  10
       amendment was due by April 17, 2020, and stated that “[f]ailure to file an amended
  11
       complaint by that date will result in dismissal of Plaintiffs’ claims with prejudice.”
  12
       (Id.) To date, more than a month after the Court’s deadline, Plaintiffs have not filed
  13
       an amended complaint. Thus, this case should be dismissed because Plaintiffs did
  14
       not amend.
  15
            Although Plaintiffs’ April 17, 2020 Notice of Appeal purports to seek review
  16
       of the preliminary injunction denial and the dismissal order (ECF No. 46 at 3),
  17
       dismissal with leave to amend is not immediately appealable. WMX Tech. v. Miller,
  18
       104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). As the Ninth Circuit has made
  19
       clear, “a plaintiff, who has been given leave to amend, may not file a notice of
  20
       appeal simply because he does not choose to file an amended complaint.” Id. at
  21
       1136. Instead, a plaintiff must file a written notice of intent not to amend. Id.
  22
       Plaintiffs here neither amended nor otherwise informed this Court that they
  23
       intended to stand by their Complaint, and the deadline to file an amended complaint
  24
       has expired.
  25
  26
  27
  28

                                                 2
Case 2:19-cv-10645-PSG-KS Document 53-1 Filed 05/27/20 Page 3 of 4 Page ID #:409



   1      II. PLAINTIFFS’ NOTICE OF APPEAL DOES NOT DEPRIVE THIS
                COURT OF JURISDICTION TO ENTER JUDGMENT.
   2
              As noted above, Plaintiffs filed a Notice of Appeal on April 17, 2020,
   3
       purporting to appeal from both the order denying their motion for a preliminary
   4
       injunction and the order dismissing the Complaint with leave to amend. (ECF No.
   5
       46 at 3.) Plaintiffs’ appeal does not deprive this Court of jurisdiction to enter
   6
       judgment here.
   7
              A notice of appeal generally deprives the district court of jurisdiction to
   8
       adjudicate the matters appealed. Griggs v. Provident Consumer Discount Co., 459
   9
       U.S. 56, 58 (1982). But a notice of appeal from an interlocutory order, like the
  10
       denial of a preliminary injunction, “does not divest the trial court of jurisdiction to
  11
       continue with other phases of the case.” Plotkin v. Pac. Tel. & Tel. Co., 688 F.2d
  12
       1291, 1293 (9th Cir. 1982). Moreover, a purported appeal from a non-final, non-
  13
       appealable order—like dismissal with leave to amend— does not deprive this Court
  14
       of jurisdiction, and the Court may disregard it and proceed to adjudicate the case.
  15
       Ruby v. Secretary of U.S. Navy, 365 F.2d 385, 389 (9th Cir. 1966) (en banc);
  16
       Griggs, 459 U.S. at 58. “Where the deficiency on a notice of appeal . . . is clear to
  17
       the district court, it may disregard the purported notice of appeal and proceed with
  18
       the case, knowing that it has not been deprived of jurisdiction.” Ruby, 365 F.2d at
  19
       389.
  20
              Here, this Court retains jurisdiction to dismiss this case with prejudice, and
  21
       enter judgment. Defendant respectfully requests that it do so.
  22
                                           CONCLUSION
  23
              For these reasons, the Court should dismiss the Complaint with prejudice, and
  24
       enter judgment for Defendant.
  25
  26
  27
  28

                                                   3
Case 2:19-cv-10645-PSG-KS Document 53-1 Filed 05/27/20 Page 4 of 4 Page ID #:410



   1   Dated: May 27, 2020                      Respectfully submitted,
   2                                            XAVIER BECERRA
                                                Attorney General of California
   3                                            BENJAMIN M. GLICKMAN
                                                Supervising Deputy Attorney General
   4
   5
                                                /s/ Jose A. Zelidon-Zepeda
   6                                            JOSE A. ZELIDON-ZEPEDA
                                                Deputy Attorney General
   7                                            Attorneys for Defendant Attorney
                                                General Xavier Becerra, in his official
   8                                            capacity
       SA2019106422
   9   42201006.docx


  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            4
